                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

 UNITED STATES OF AMERICA,                               Case No. 6:19-cr-209-ORL-40LRH

              Plaintiff, ☐
              Government ☒                               ☐ Evidentiary
                                                         ☒ Trial
 v.                                                      ☐ Other


 IVAN ANDRE SCOTT

               Defendant     ☐


                                        JOINT EXHIBIT LIST
                                                 Objections/
Exhibit     Date        Date        Sponsoring
                                                  Stipulated                      Description of Exhibit
Number    Identified   Admitted      Witness
                                                 Admissions

                                                    Counts

 GX 1                                                          Intentionally Left Blank

 GX 2                                                          Count 2


 GX 3                                                          Count 3


 GX 4                                                          Count 4

                                                               Count 5
                                                               (HLX_02-00342359;ORL_000509;ORL_000557;
 GX 5
                                                               HLX_02-00342379; ORL_000510;ORL_000560;
                                                               HLX_02-00342382;ORL_000512;ORL_000562)

                                                               Count 6
 GX 6
                                                               (HLX_02-00342359;ORL_000509;ORL_000557)


                                                               Count 7
 GX 7
                                                               (HLX_02-00342379;ORL_000510;ORL_000560)


                                                               Count 8
 GX 8
                                                               (HLX_2-00342382;ORL_000512;ORL_000562)
Case Number:       6:19-cr-209-ORL-40LRH                                         Page 2 of 15 Pages

EXHIBIT LIST - Continuation Sheet

                                               Objections/
Exhibit     Date        Date      Sponsoring
                                                Stipulated                    Description of Exhibit
Number    Identified   Admitted    Witness
                                               Admissions

                                         100 – Medicare Documents


GX 101A                                                      Personalized Genetics – Medicare Claims Data (CD)


GX 101B                                                      Med Health Services – Medicare Claims Data (CD)


GX 101C                                                      Trinity Laboratory Services – Medicare Claims Data (CD)


                                                             Chapter 15 of the Medicare Benefit Policy Manual
GX 102
                                                             (ORL_0009676-ORL_0009963)


                                                             42 C.F.R. §411.15
GX 103
                                                             (ORL_0009638-ORL_0009646)

                                                             42 U.S.C. § 1395x
GX 104
                                                             (ORL_0009534-ORL_0009603)

                                                             42 C.F.R. §410.32
GX 105
                                                             (ORL_0006605-ORL_0006609)

                                                             42 U.S.C. § 1395y
GX 106
                                                             (ORL_0009604-ORL_0009631)

                                                             61 Fed. Reg. § 59490-59716
GX 107
                                                             (ORL_0009307-ORL_0009533)

                                                             Department of Health and Human Services, Office of
                                                             Inspector General, Memorandum Report: Coverage and
GX 108
                                                             Payment for Genetic Laboratory Tests
                                                             (ORL_0009964-ORL_0009999)

                                                             LCD 35062
GX 109
                                                             (ORL_016902-ORL_016930)

                                                             Medicare Enrollment Document for Personalized Genetics
GX 110                                                       LLC
                                                             (HLX_04-0003236-HLX_04-0003345)

                                                             PECOS Change of Information form for Med Health
GX 111                                                       Services Management LP
                                                             (HLX_04-0002891-HLX_04-0002898)

                                                             Medicare Enrollment Document for Trinity Clinicial
GX 112                                                       Laboratories (HLX_04-0004168-HLX_04-0004281)
Case Number:       6:19-cr-209-ORL-40LRH                                          Page 3 of 15 Pages

EXHIBIT LIST - Continuation Sheet

                                                 Objections/
Exhibit     Date        Date      Sponsoring
                                                  Stipulated                    Description of Exhibit
Number    Identified   Admitted    Witness
                                                 Admissions
                                                               42 U.S.C.A Ch.7 Social Security Act Table
GX 113
                                                               (ORL_016768-ORL_016788)

                                                               LCD 36715
GX 114
                                                               (ORL_016932-ORL_016951)


                                               200 – Bank Records


                                                               Trustco Bank Account ending x4177 for Scott Global LLC
GX 201
                                                               (ORL_000493-ORL_000687)


                                                               Account opening documents for Trustco account ending
GX 201A                                                        x4177 for Scott Global LLC
                                                               (ORL_000493-ORL_000507)


                                                               BankUnited Account ending x9977 for eLab Partners, Inc
GX 202
                                                               (HLX_02-0342091-HLX_02-00342641)


                                                               JPMorgan Chase Bank Account ending x9885 for eLab
GX 203                                                         Partners, Inc
                                                               (HLX_02-0462904-HLX_02-0463013)

                                                               Wells Fargo Bank Account ending x1877, x1979, x2054,
                                                               x2391, x2885, x6339, x6347 for Trinity Clinical
GX 204                                                         Laboratories (CD)
                                                               (HLX_02-00607254-HLX_02-00607325;HLX_02-00607422-
                                                               HLX_02-00609775)

                                                               S&T Bank Account ending x0433, x3605 for Personalized
GX 205                                                         Genetics LLC (CD)
                                                               (ORL_0011024-ORL_0011649)


                                                               S&T Bank Account ending in x6955 for HSD Consultants
GX 206                                                         LLC (CD)
                                                               (ORL_0010924-ORL_0011022)

                                                               Huntington Bank Account ending x0992 for Med Health
GX 207                                                         Services Management LP (CD)
                                                               (ORL_0010248-ORL_0010404)


                                                               Wells Fargo Bank Account ending in x9416 for Meet My
GX 208
                                                               Doc LLC

                                                               Payments from eLab to Scott Global LLC
GX 209                                                         (HLX_02-00342352-HLX_02-00462989; ORL_000513-
                                                               ORL_000588)
Case Number:       6:19-cr-209-ORL-40LRH                                            Page 4 of 15 Pages

EXHIBIT LIST - Continuation Sheet

                                                Objections/
Exhibit     Date        Date      Sponsoring
                                                 Stipulated                      Description of Exhibit
Number    Identified   Admitted    Witness
                                                Admissions

                                                              Payments from Scott Global to MeetMyDoc LLC
GX 210
                                                              (HLX_02-00539530-HLX_02-00639693)


                                               300 – Recordings


                                                              Recordings of call on June 21, 2019, between Christopher
GX 301A
                                                              Miano and Ivan Scott (CD)

                                                              Recordings of call on June 21, 2019, between Christopher
GX 301B
                                                              Miano and Ivan Scott (CD)

                                                              Transcript of first conversation between Christopher Miano
GX 302                                                        and Ivan Scott on June 21, 2019
                                                              (ORL_00010120- ORL_00010121)

                                                              Transcript of second conversation between Christopher
GX 303                                                        Miano and Ivan Scott on June 21, 2019
                                                              (ORL_00010123- ORL_00010131)


                                                              Recording of phone call on June 24, 2019, between
GX 304
                                                              Christopher Miano and Ivan Scott (CD)


                                                              Transcript of conversation between Christopher Miano and
GX 305                                                        Ivan Scott on June 24, 2019
                                                              (ORL_00010133- ORL_00010145)


GX 306                                                        Intentionally Left Blank



GX 307                                                        Intentionally Left Blank


                                                              Recording of phone call on July 25, 2019 between
GX 308
                                                              Christopher Miano and Ivan Scott (CD)

                                                              Transcript of conversation between Christopher Miano and
GX 309                                                        Ivan Scott on July 25, 2019
                                                              (ORL_00010152- ORL_00010158)

                                                              Recording between Ivan Scott and Jamie Simmons on
GX 310
                                                              May 2, 2019 (CD)

                                                              Recording between Ivan Scott and Jamie Simmons on July
GX 311
                                                              1, 2019 (CD)
Case Number:       6:19-cr-209-ORL-40LRH                                        Page 5 of 15 Pages

EXHIBIT LIST - Continuation Sheet

                                               Objections/
Exhibit     Date        Date      Sponsoring
                                                Stipulated                    Description of Exhibit
Number    Identified   Admitted    Witness
                                               Admissions
                                                             Transcript of the recording between Ivan Scott and Jamie
GX 312                                                       Simmons on May 2, 2019
                                                             (ORL_00011352)

                                                             Transcript of the recording between Ivan Scott and Jamie
GX 313                                                       Simmons on July 1, 2019
                                                             (ORL_00011351)


                                   400 – Communications and Documents


                                                             Email from Ingrid Schmidt to Donna Geolina, Manuel
GX 401                                                       Larenas and Others dated October 25, 2018
                                                             (HLX_01-0001448706)

                                                             Email from Ivan Scott to Ingrid Schmidt, Manuel Larenas
GX 402                                                       and Others dated October 26, 2018
                                                             (HLX _01-0001377102 – HLX_02-0001377103)

                                                             Email from Ivan Scott to Manuel Larenas and Others
GX 403                                                       dated October 27, 2018
                                                             (HLX 01-0001435628)


                                                             Email from Manuel Larenas to Ingrid Schmidt dated
GX 404                                                       October 30, 2018
                                                             (HLX_01-0001438955 – (HLX_01-0001438956)

                                                             Email from Ivan Scott to Tiffany Scott, Manuel Larenas
GX 405                                                       and Others dated November 9, 2018
                                                             (HLX_01-0001378021)

                                                             Email from Manuel Larenas to Ingrid Schmidt dated
GX 406                                                       November 2, 2018
                                                             (HLX_01-0001439798 – HLX_01-0001439799)


                                                             Email from Manuel Larenas to Chris Miano dated
GX 407                                                       November 19, 2018
                                                             (HLX_01-0001374419 – HLX_01-0001374420)

                                                             Email from Ivan Scott to Manuel Larenas and Others
GX 408                                                       dated November 29, 2018
                                                             (HLX_01-0001369834)

                                                             Email from Ivan Scott to Manuel Larenas, Chris Miano
GX 409                                                       and Others dated January 14, 2019
                                                             (HLX_01-0001381089)
Case Number:       6:19-cr-209-ORL-40LRH                                        Page 6 of 15 Pages

EXHIBIT LIST - Continuation Sheet

                                               Objections/
Exhibit     Date        Date      Sponsoring
                                                Stipulated                    Description of Exhibit
Number    Identified   Admitted    Witness
                                               Admissions

                                                             Email from Manuel Larenas to Chris Miano dated January
GX 410                                                       16, 2019
                                                             (HLX_01-0001377835)

                                                             Email from Tiffany Scott to Chris Miano, Manuel Larenas
GX 411                                                       and Others dated February 16, 2019
                                                             (HLX_01-0001369667)

                                                             Email from Tiffany Scott to Chris Miano, Manuel Larenas
GX 412                                                       and Ivan Scott dated March 1, 2019
                                                             (HLX_01-0001369673)

                                                             Text Message from Manuel Larenas' Cell Phone dated
GX 413                                                       September 26, 2019
                                                             (ORL_00011736)

                                                             Photograph of Scott Global Office – Downtown Location
GX 414
                                                             (ORL_00010220)

                                                             Photographs of Scott Global Office – OBT Location
GX 415
                                                             (ORL_00010053 – ORL_00010054)

                                                             Email from James Simmons to Dino Austin and Chris
GX 416                                                       Miano dated October 15, 2018
                                                             (HLX_01-0001376022 – HLX_01-0001376023)

                                                             Email from James Simmons to Ivan Scott, Manuel Larenas
GX 417                                                       and Others dated October 25, 2018
                                                             (SIMMONS_000027)


                                                             Email from Ivan Scott to James Simmons, Manuel Larenas
GX 418                                                       and Others dated October 25, 2018
                                                             (SIMMONS_000032)


                                                             Email from Ivan Scott to James Simmons and Others
GX 419                                                       dated November 1, 2018
                                                             (SIMMONS_000045 – SIMMONS_0000048)

                                                             Email from Ivan Scott to James Simmons, Manuel Larenas
                                                             and Others dated
GX 420
                                                             November 1, 2018
                                                             (SIMMONS_000049 – SIMMONS_0000051)

                                                             Email from Ivan Scott to Donna Geolina, James Simmons
GX 421                                                       and Others dated November 1, 2018
                                                             (SIMMONS_000064 – SIMMONS_0000066)

                                                             Email from James Simmons to Ivan Scott and Marissa
GX 422                                                       Handley dated November 27, 2018
                                                             (SIMMONS_000071 – SIMMONS_000072)
Case Number:       6:19-cr-209-ORL-40LRH                                        Page 7 of 15 Pages

EXHIBIT LIST - Continuation Sheet

                                               Objections/
Exhibit     Date        Date      Sponsoring
                                                Stipulated                   Description of Exhibit
Number    Identified   Admitted    Witness
                                               Admissions
                                                             Email from Ivan Scott to James Simmons and Marissa
GX 423                                                       Handley dated November 30, 2018
                                                             (SIMMONS_000075 – SIMMONS_000076)

                                                             Email from James Simmons to Ivan Scott dated December
GX 424                                                       17, 2018
                                                             (SIMMONS_000079 – SIMMONS_000080)

                                                             Email from James Simmons to Ivan Scott and Others
GX 425                                                       dated January 9, 2019
                                                             (SIMMONS_000086)

                                                             Email from James Simmons to Ivan Scott dated January
GX 426                                                       17, 2019
                                                             (SIMMONS_000087)

                                                             Email from Ivan Scott to James Simmons dated February
GX 427                                                       19, 2019
                                                             (SIMMONS_000099)

                                                             Email from Ivan Scott to James Simmons dated February
GX 428                                                       19, 2019
                                                             (SIMMONS_000101 – SIMMONS_000102)

                                                             Email from Ivan Scott to James Simmons and Others
GX 429                                                       dated February 21, 2019
                                                             (SIMMONS_000133 – SIMMONS_000137)

                                                             Email from Ivan Scott to James Simmons and Renee
GX 430                                                       Tuzon dated February 21, 2019
                                                             (SIMMONS_000138 – SIMMONS_000141)

                                                             Email from Ivan Scott to James Simmons dated February
GX 431                                                       22, 2019
                                                             (SIMMONS_000159 – SIMMONS_000164)

                                                             Email from James Simmons to Ivan Scott and Renee
GX 432                                                       Tuzon dated March 6, 2019
                                                             (SIMMONS_000168)


                                                             Email from James Simmons to Ivan Scott, Renee Tuzon
GX 433                                                       and Others dated April 11, 2019
                                                             (SIMMONS_000193)

                                                             Email from Donna Geolina to Jamie Simmons dated April
GX 434                                                       8, 2019
                                                             (SIMMONS_000007 – SIMMONS_000009)

                                                             Email from Donna Geolina to Marissa Handley and James
GX 435                                                       Simmons dated April 8, 2019
                                                             (SIMMONS_000014 – SIMMONS_00016)
Case Number:       6:19-cr-209-ORL-40LRH                                           Page 8 of 15 Pages

EXHIBIT LIST - Continuation Sheet

                                               Objections/
Exhibit     Date        Date      Sponsoring
                                                Stipulated                      Description of Exhibit
Number    Identified   Admitted    Witness
                                               Admissions
                                                             Email from James Simmons to Ivan Scott and Marissa
GX 436                                                       Handley dated May 2, 2019
                                                             (SIMMONS_000206 – SIMMONS_000208)

                                                             Medsymphony Contract between Meet My Doc LLC and
GX 437                                                       Scott Global LLC
                                                             (SIMMONS_000239 – SIMMONS_000249)

                                                             Statement of Work between MeetMyDoc LLC and Scott
GX 438                                                       Global LLC dated October 25, 2018
                                                             (SIMMONS_000255 – SIMMONS_000256)

                                                             Master Services Agreement between MeetMyDoc LLC
GX 439                                                       and Scott Global LLC
                                                             (SIMMONS_000259 – SIMMONS_000275)


                                                             Statement of Work between Meet My Doc LLC and Scott
GX 440                                                       Global LLC dated March 6, 2019
                                                             (SIMMONS_000281 – SIMMONS_000282)


                                                             Screenshots from MedSymphony Portal
GX 441
                                                             (SIMMONS_000285 – SIMMONS_000293)

                                                             Email from James Simmons to Marissa Handley dated
GX 442                                                       July 16, 2018
                                                             (HLX_01-0001315277)


GX 443                                                       Intentionally Left Blank


GX 444                                                       Intentionally Left Blank


                                                             Email from Ivan Scott to Chris Miano dated January 11,
GX 445                                                       2019
                                                             (HLX_01-0001381414)

                                                             Patient Profile Sheet
GX 446
                                                             (ORL_00010215)

                                                             Email from Ivan Scott to Ingrid Schmidt, Chris Miano,
GX 447                                                       and Others dated November 8, 2018
                                                             (HLX_01-0001379013 – HLX_01-0001379014)

                                                             Email from Ingrid Schmidt to Ivan Scott, Chris Miano,
GX 448                                                       and Others dated October 31, 2018
                                                             (HLX_01-0001369116)

                                                             Email from Ingrid Schmidt to Ivan Scott, Chris Miano,
GX 449                                                       and Others dated November 5, 2018
                                                             (HLX_01-0001369194)
Case Number:       6:19-cr-209-ORL-40LRH                                        Page 9 of 15 Pages

EXHIBIT LIST - Continuation Sheet

                                               Objections/
Exhibit     Date        Date      Sponsoring
                                                Stipulated                    Description of Exhibit
Number    Identified   Admitted    Witness
                                               Admissions
                                                             Email from Chris Miano to John Berberian, Chris Lytle,
GX 450                                                       and Others dated June 25, 2018
                                                             (HLX 01-0001475580)

                                                             Email from Chris Miano to Ivan Scott, Manuel Larenas,
GX 451                                                       and Others dated November 29, 2018
                                                             (HLX_01-0001368486)

                                                             Business Associate Agreement between eLab Partners, Inc
GX 452                                                       and Scott Global LLC dated September 06, 2018
                                                             (ORL_017178-ORL_017187)

                                                             Email from Tiffany Scott to Ivan Scott, Chris Miano and
GX 453                                                       Others dated October 29, 2018
                                                             (HLX_01-0001378295 – HLX_01-0001378297)

                                                             Email from Chris Miano to Juan Carlos, Ivan Scott, and
GX 454                                                       Others dated October 30, 2018
                                                             (HLX_01-0001412363 – HLX_01-0001378265)

                                                             Email from Ivan Scott to Chris Miano and Manuel
GX 455                                                       Larenas dated January 14, 2019
                                                             (HLX_01-0001373345)

                                                             Invoice No.1 December 14, 2018
GX 455A
                                                             (ORL_00005890)

                                                             Invoice No. 2 dated December 21, 2018
GX 455B
                                                             (ORL_00005896)

                                                             Invoice No. 3 dated December 24, 2018
GX 455C
                                                             (ORL_00005897)

                                                             Invoice No. 4 dated December 28, 2018
GX 455D
                                                             (ORL_00005898)

                                                             Invoice No. 5 dated December 31, 2018
GX 455E
                                                             (ORL_00005899)

                                                             Invoice No. 6 dated January 4, 2019
GX 455F
                                                             (ORL_00005900)

                                                             Invoice No. 7 dated January 8, 2019
GX 455G
                                                             (ORL_00005901)

                                                             Email from Tiffany Scott to Chris Miano and Ivan Scott
GX 456                                                       dated July 22, 2019
                                                             (ORL_00010159)

                                                             Invoice No. 1 dated November 16, 2018
GX 456A
                                                             (ORL_00010160)
Case Number:       6:19-cr-209-ORL-40LRH                                      Page 10 of 15 Pages

EXHIBIT LIST - Continuation Sheet

                                               Objections/
Exhibit     Date        Date      Sponsoring
                                                Stipulated                    Description of Exhibit
Number    Identified   Admitted    Witness
                                               Admissions
                                                             Invoice No. 2 dated November 21, 2018
GX 456B
                                                             (ORL_00010161)

                                                             Invoice No. 3 dated November 26, 2018
GX 456C
                                                             (ORL_00010162)

                                                             Invoice No. 4 dated November 30, 2018
GX 456D
                                                             (ORL_00010163)

                                                             Invoice No. 5 dated December 7, 2018
GX 456E
                                                             (ORL_00010164)


                                                             Invoice No. 6 dated December 14, 2018
GX 456F
                                                             (ORL_00010165)


                                                             Invoice No. 7 dated December 21, 2018
GX 456G
                                                             (ORL_00010166)


                                                             Invoice No. 8 dated December 24, 2018
GX 456H
                                                             (ORL_00010167)


                                                             Invoice No. 9 dated December 28, 2018
GX 456I
                                                             (ORL_00010168)


                                                             Invoice No. 10 dated December 28, 2018
GX 456J
                                                             (ORL_00010169)


                                                             Invoice No. 11 dated January 4, 2019
GX 456K
                                                             (ORL_00010170)


                                                             Invoice No. 12 dated January 11, 2019
GX 456L
                                                             (ORL_00010171)


                                                             Invoice No. 13 dated January 11, 2019
GX 456M
                                                             (ORL_00010172)


                                                             Invoice No. 14 dated January 18, 2019
GX 456N
                                                             (ORL_00010173)


                                                             Invoice No. 15 dated January 18, 2019
GX 456O
                                                             (ORL_00010174)


                                                             Invoice No. 16 dated January 25, 2019
GX 456P
                                                             (ORL_00010175)


                                                             Invoice No. 17 dated January 25, 2019
GX 456Q
                                                             (ORL_00010176)
 Case Number:       6:19-cr-209-ORL-40LRH                                       Page 11 of 15 Pages

 EXHIBIT LIST - Continuation Sheet

                                                Objections/
 Exhibit     Date        Date      Sponsoring
                                                 Stipulated                    Description of Exhibit
 Number    Identified   Admitted    Witness
                                                Admissions

                                                              Invoice No. 18 dated February 1, 2019
GX 456R
                                                              (ORL_00010177)


                                                              Invoice No. 19 dated February 8, 2019
GX 456S
                                                              (ORL_00010178)


                                                              Invoice No. 20 dated February 15, 2019
GX 456T
                                                              (ORL_00010179)


                                                              Invoice No. 21 dated February 15, 2019
GX 456U
                                                              (ORL_00010180)


                                                              Invoice No. 22 dated February 22, 2019
GX 456V
                                                              (ORL_00010181)


                                                              Invoice No. 23 dated March 1, 2019
GX 456W
                                                              (ORL_00010182)


                                                              Invoice No. 24 dated March 8, 2019
GX 456X
                                                              (ORL_00010183)


                                                              Invoice No. 25 dated March 15, 2019
GX 456Y
                                                              (ORL_00010184)


                                                              Invoice No. 26 dated March 22, 2019
GX 456Z
                                                              (ORL_00010185)


                                                              Invoice No. 27 dated March 27, 2019
GX 456AA
                                                              (ORL_00010186)


                                                              Invoice No. 28 dated March 29, 2019
GX 456BB
                                                              (ORL_00010187)


                                                              Invoice No. 29 dated April 3, 2019
GX 456CC
                                                              (ORL_00010188)


                                                              Invoice No. 30 dated April 12, 2019
GX 456DD
                                                              (ORL_00010189)


                                                              Invoice No. 31 dated April 19, 2019
GX 456EE
                                                              (ORL_00010190)


                                                              Invoice No. 32 dated April 26, 2019
GX 456FF
                                                              (ORL_00010191)


                                                              Invoice No. 33 dated May 3, 2019
GX 456GG
                                                              (ORL_00010192)
Case Number:       6:19-cr-209-ORL-40LRH                                         Page 12 of 15 Pages

EXHIBIT LIST - Continuation Sheet

                                               Objections/
Exhibit     Date        Date      Sponsoring
                                                Stipulated                      Description of Exhibit
Number    Identified   Admitted    Witness
                                               Admissions
                                                             Email from Ivan Scott to Chris Miano dated December 24,
GX 457                                                       2018
                                                             (HLX_01-0001374831)

                                                             Email from Tiffany Scott to Chris Miano and Ivan Scott
GX 458                                                       dated February 19, 2019
                                                             (HLX_01-0001381026)

                                                             Email from Tiffany Scott to Chris Miano and Ivan Scott
GX 459                                                       dated February 19, 2019
                                                             (HLX_01-000137651- HLX_01-00013765152)

                                                             Carlos Bell Requisition Order
GX 460
                                                             (ORL_00009188-ORL_00009199)


                                                             Kathryn Baltimore Requisition Order
GX 461
                                                             (ORL_00009166 – ORL_00009175)

                                                             Lillie Walker Requisition Order
GX 462
                                                             (ORL_00009176 – ORL_00009187)


GX 463                                                       Intentionally Left Blank


                                                             Laboratory Results for Carlos Bell
GX 464
                                                             (ORL_00010089 – ORL_00010093)


GX 465                                                       Intentionally Left Blank


GX 466                                                       Intentionally Left Blank


                                                             Email from Ingrid Schmidt to Ivan Scott and other dated
GX 467                                                       November 2, 2018
                                                             (HLX_01-0001448583- HLX_01-000144858384)


                                                             Letter from Metric Lab Services dated May 20, 2019
GX 468
                                                             (ORL_00005890 – ORL_00005891)


                                                             Software License Agreement between Call MD Plus and
GX 469                                                       Scott Global, LLC
                                                             (ORL _00000692 – ORL _00000714)


                                          500 – Summary Exhibits
Case Number:       6:19-cr-209-ORL-40LRH                                         Page 13 of 15 Pages

EXHIBIT LIST - Continuation Sheet

                                               Objections/
Exhibit     Date        Date      Sponsoring
                                                Stipulated                     Description of Exhibit
Number    Identified   Admitted    Witness
                                               Admissions

                                                             Personalized Genetics – Summary of Medicare Claims
GX 501
                                                             Data


GX 502                                                       Med Health Services – Summary of Medicare Claims Data


                                                             Trinity Clinical Laboratories– Summary of Medicare
GX 503
                                                             Claims Data


GX 504                                                       All Laboratories – Ordering Physicians


                                                             Personalized Genetics Medicare Claims – Scott Global
GX 505
                                                             Only


GX 506                                                       Med Health Services Medicare Claims – Scott Global Only


                                                             Trinity Clinical Laboratories Medicare Claims – Scott
GX 507
                                                             Global Only

                                                             Beneficiaries Over 80 Years of Age – Trinity Clinical
GX 508
                                                             Laboratories, Scott Global “Patients” Only

                                                             Summary of Payments from Medicare to Personalized
GX 509                                                       Genetics, Med Health Services, Trinity Clinical
                                                             Laboratories, and from Laboratories to eLab


GX 510                                                       Summary of Payments from eLab to Scott Global



GX 511                                                       Summary of Payments from Scott Global to MeetMyDoc


                                                             Comparison of Scott Global Invoices and Payments to
GX 512
                                                             Scott Global by eLab


                                       600 – Search Warrant Materials


GX 601                                                       Excel Spreadsheet of “Patient” Database in Medsymphony
                                                             (CD)

                                                             Picture of Medsymphony Portal Interface
GX 602
                                                             (HLX_08-00000226)
Case Number:       6:19-cr-209-ORL-40LRH                                       Page 14 of 15 Pages

EXHIBIT LIST - Continuation Sheet

                                               Objections/
Exhibit     Date        Date      Sponsoring
                                                Stipulated                    Description of Exhibit
Number    Identified   Admitted    Witness
                                               Admissions

                                          700 – Physicial Exhibits


GX 701                                                       Swab Kit
                                                             (ORL_00011802 – ORL_00011803)



                                          800 – Corporate Records


                                                             Department of State records for Scott Global Enterprises
GX 801                                                       LLC
                                                             (ORL_00010086 – ORL_00010088)

                                                             Department of State records for Scott Global LLC
GX 802
                                                             (ORL_00010080 – ORL_00010085)


                                      900 – Depositions and Transcripts


GX 901                                                       Deposition Video of Lillie Walker (CD)

                                                             Transcript of Deposition Video of
GX 902                                                       Lillie Walker
                                                             (ORL_012063 – ORL_012080)

GX 903                                                       Deposition Video of Bie Etinge (CD)

                                                             Transcript of Deposition Video of
GX 904                                                       Bie Etinge
                                                             (ORL_011952 – ORL_011963)


GX 905                                                       Deposition Video of Kathryn Baltimore (CD)

                                                             Transcript of Deposition Video of
GX 906                                                       Kathryn Baltimore
                                                             (ORL_011869 – ORL_011893)


GX 907                                                       Deposition Video of Lawrence Ngu (CD)

                                                             Transcript of Deposition Video of
GX 908                                                       Lawrence Ngu
                                                             (ORL_011984 – ORL_012001)


GX 909                                                       Deposition Video of Carlos Bell (CD)
Case Number:       6:19-cr-209-ORL-40LRH                                       Page 15 of 15 Pages

EXHIBIT LIST - Continuation Sheet

                                               Objections/
Exhibit     Date        Date      Sponsoring
                                                Stipulated                    Description of Exhibit
Number    Identified   Admitted    Witness
                                               Admissions
                                                             Transcript of Deposition Video of
GX 910                                                       Carlos Bell
                                                             (ORL_011916 – ORL_11936)


GX 911                                                       Deposition Video of Dr. Teri Richardson (CD)

                                                             Transcript of Deposition Video of
GX 912                                                       Dr. Teri Richardson
                                                             (ORL_012023 – ORL_012044)
